Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 26, 2019

                           No. 04-18-00509-CV & 04-18-00844-CV

        TITLE SOURCE, INC., & Reporters Committee for Freedom of the Press, and Houston
                                    Forward
                                  Appellants

                                               v.

             HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-06300
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        By order dated March 12, 2019, this court proposed to quasi-consolidate these two
appeals. The proposal provided that the records and briefs for the two appeals shall remain
separated; however: (1) the same panel would be assigned to both appeals; (2) both appeals
would be argued together; and (3) the court would dispose of both appeals with the same
judgment, opinion, and mandate. The parties were ordered to file any objection to the proposed
consolidation no later than March 22, 2019. Appellant Title Source, Inc. and appellee filed
written responses stating they did not object to the proposed consolidation. Appellants The
Reporter’s Committee for Freedom of the Press and the Houston Forward Times did not file an
objection.

       It is therefore ORDERED that appeal number 04-18-00509-CV and appeal number 04-
18-00844-CV are CONSOLIDATED. The records and briefs for the two appeals shall remain
separated. Both appeals are scheduled for formal submission and oral argument before this
Court on April 29, 2019 at 1:30 P.M., before a panel consisting of Chief Justice Marion, Justice
Martinez, and Justice Rios. The court will dispose of both appeals with the same judgment,
opinion, and mandate.

       Appellants Title Source, Inc., The Reporter’s Committee for Freedom of the Press, and
the Houston Forward Times have filed a joint motion for enlargement of oral argument,
requesting a total time of forty-five (45) minutes. We have reviewed the motion and the
appellee’s response. The motion is GRANTED. Argument is allotted as follows: thirty (30)
minutes to appellants, twenty (20) minutes to appellee, and fifteen (15) minutes rebuttal to
appellants.

       Entered this 26th day of March, 2019.

                                                        PER CURIAM


Attested to: ___________________________
                     Keith E. Hottle,
                     Clerk of Court